*750MEMORANDUM OF DECISION.
Robert Chenard appeals from his conviction of Unlawful Sexual Contact, 17-A M.R.S.A. § 255(1)(C) (Class C) entered by the Superior Court (Kennebec County) after a jury found him guilty of that offense. He challenges the sufficiency of the evidence to support his conviction, certain evidentiary rulings, and the denial of a requested jury instruction. He also contends he was denied the effective assistance of counsel at trial. We conclude that there was sufficient evidence from which the jury rationally could find beyond a reasonable doubt every element of the offense charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985). We find no error in the evidentiary rulings. See State v. DeLong, 505 A.2d 803, 805-06 (Me.1986); State v. Moore, 377 A.2d 1365, 1366 (Me.1977). We further conclude that the trial justice did not err in the denial of the requested jury instruction. See State v. McDonough, 507 A.2d 573, 575-76 (Me.1986); State v. Atkinson, 458 A.2d 1200, 1202 (Me.1983). Finally, a review of this record does not reveal representational deficiencies requiring us to recognize on direct appeal Che-nard’s claim of ineffective assistance of counsel at trial. See State v. Bagley, 507 A.2d 560, 563 (Me.1986).
The entry is:
Judgment affirmed.
All concurring.